  Case 3:20-cv-00646-JAM Document 74 Filed 06/16/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

CONNECTICUT CITIZENS                    :      CIVIL NO. 3:20-CV-0646(JAM)
DEFENSE LEAGUE, INC., et al.,           :
                                        :
      v.                                :
                                        :
GOVERNOR NED LAMONT, et al.,            :      JUNE 19, 2020


                      MOTION TO WITHDRAW APPEARANCE

      Undersigned counsel, Assistant Attorney General DeAnn S. Varunes., hereby

moves to withdrawal her appearance as counsel for Defendants Lamont and Rovella in

this action. Good cause exists to grant this motion and the requirements of Local Rule

7(e) are satisfied, as detailed in the supporting memorandum of law.

      WHEREFORE, the Court should grant this motion, should allow Assistant

Attorney General DeAnn S. Varunes to withdrawal her appearance, and should

terminate that appearance from the docket.
  Case 3:20-cv-00646-JAM Document 74 Filed 06/16/20 Page 2 of 2




                                                    DEFENDANTS,
                                                    Governor Ned Lamont,
                                                    Commissioner Rovella

                                                    WILLIAM TONG
                                                    ATTORNEY GENERAL

                                               BY:___/s/DeAnn S. Varunes________
                                                  DeAnn S. Varunes
                                                  Assistant Attorney General
                                                  Office of the Attorney General
                                                  McKenzie Hall
                                                  110 Sherman Street
                                                  Hartford, CT 06105
                                                  Federal Bar #ct25903
                                                  E-Mail: deann.varunes@ct.gov
                                                  Tel: (860) 808-5450
                                                  Fax: (860) 808-5591


                                      CERTIFICATION

       I hereby certify that on June 16, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

system.

                                            ___/s/DeAnn S. Varunes________
                                            DeAnn S. Varunes
                                            Assistant Attorney General
